USDC IN/ND case 1:15-cr-00026-HAB-SLC document 200 filed 02/18/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       v.                                       )       No. 1:15-CR-0026-HAB
                                                )
CAMARI STINSON                                  )
                                                )

                                    OPINION AND ORDER

        Defendant Camari Stinson has moved to reduce his sentence under the federal

 compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). (ECF No. 197). Because this Court

 is divested of jurisdiction to substantively modify the Defendant’s sentence given his pending

 appeal, the Defendant’s Motion is DENIED.

                                            Discussion

        On July 25, 2019, Stinson was sentenced to an aggregate term of 123 months

 imprisonment consisting of 63 months imprisonment on both Counts 1 and 2 to run concurrent

 to one another and a consecutive 60 month sentence on Count 3. Stinson’s sentence resulted

 from his plea of guilty to being a convicted felon in possession of a firearm (Count 1), possessing

 with intent to distribute cocaine (Count 2), and knowingly carrying a firearm during and in

 relation to a drug trafficking crime (Count 3). (ECF No. 96). Stinson filed his notice of appeal

 on August 8, 2019, and his case is pending with the Seventh Circuit Court of Appeals, Cause

 No. 19-2544.

        As noted, the Defendant’s Motion requests compassionate release. Generally, a court is

 statutorily prohibited from modifying a term of imprisonment once imposed. See 18 U.S.C. §

 3582(c). A handful of statutory exceptions exist, however, one of which allows a court to grant

 an inmate compassionate release if the inmate meets certain requirements. See 18 U.S.C. §


                                                    1
USDC IN/ND case 1:15-cr-00026-HAB-SLC document 200 filed 02/18/21 page 2 of 3


 3582(c)(1)(A). Under this provision, a court may not modify a term of imprisonment except

 that

 –

                (1) in any case --

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all administrative
        rights to appeal a failure of the Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the receipt of such a request by
        the warden of the defendant’s facility, whichever is earlier . . . after considering
        the factors set forth in section 3553(a) to the extent that they are applicable, . . .
        finds that—
        (i) extraordinary and compelling reasons warrant such a reduction …
        … and that such a reduction is consistent with applicable policy statements
        issued by the Sentencing Commission[.]
 18 U.S.C. § 3582(c)(1)(A)(i).

        In this case, however, the Court cannot consider whether Stinson meets the above

 requirements because his pending appeal deprives this Court of jurisdiction. “The filing of a

 notice of appeal is an event of jurisdictional significance—it confers jurisdiction on the court

 of appeals and divests the district court of its control over those aspects of the case involved in

 the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). Although the

 district court retains jurisdiction to correct a sentence “resulting from arithmetical, technical or

 other clear error” within 14 days of sentencing or to “correct[ ] clerical errors,” it may not

 substantively modify judgments. See Fed. R. Crim. P. 35(a) and 36; Fed. R. App. P. 4(b)(5)

 (stating that “[t]he filing of a notice of appeal under this Rule 4(b) does not divest a district

 court of jurisdiction to correct a sentence under Federal Rule of Criminal Procedure 35(a)”).

 Thus, once the Defendant filed his notice of appeal, jurisdiction over the questions raised in his

 § 3582(c) motion transferred as well. Accordingly, this Court has no jurisdiction over the

 Defendant’s motion and the motion is DENIED. See Fed. R. Crim. P. 37(a).


                                                  2
USDC IN/ND case 1:15-cr-00026-HAB-SLC document 200 filed 02/18/21 page 3 of 3


                                    CONCLUSION

       For the foregoing reasons, the Court DENIES the Defendant’s Motion (ECF No. 197).

 SO ORDERED on February 18, 2021.


                                          s/ Holly A. Brady
                                          JUDGE HOLLY A. BRADY
                                          UNITED STATES DISTRICT COURT




                                           3
